EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows for clarity (i.e., to clarify the use of "comprising" in claim 8 refers to the operation method rather than the physical condition management device) and for grammatical consistency throughout the claim (claims 3 and 16). 

Lines 5-7 of claim 3 have been amended as follows:
each of a plurality of is arranged at a different distance from the irradiation position serving as a substantial center detect light intensities at respective detection positions; and

Line 1 of claim 8 has been amended as follows: 
An operation method of a physical condition management device, the operation method comprising:

Lines 5-7 of claim 16 have been amended as follows:
each of a plurality of is arranged at a different distance from the irradiation position serving as a substantial center detect light intensities at respective detection positions; and

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The examiner first notes this application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph), because the claim limitation(s) uses a generic placeholder (i.e., "unit," see MPEP 2181(I)(A))) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an irradiation unit configured to…," "a light intensity detection unit configured to…," "a scattering coefficient calculation unit configured to…" "a particle diameter calculation unit configured to…," "a physical condition determination unit configured to…," etc. in claim 1 (and claims dependent thereon). Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding disclosed structure for the irradiation unit is a light source (¶ [0029]); for the light intensity detection unit is a light receiving element, such as a CCD or a CMOS (¶ [0035]); and for the remaining "units," a CPU (arithmetic unit) programmed to perform the disclosed respective algorithm(s) (¶ [0027], ¶ [0097]). 
The most relevant of the cited prior art, WO 2014/087825 A1 (cited by Applicant, reference made to US equivalent, US 2015/0313516 A1, also cited by Applicant, hereinafter Shimizu) discloses a device and comparable method comprising an irradiation unit configured to radiate light at a predetermined light intensity toward an inside of a living body from an outside of the living body (Fig. 1, irradiator 2); a light intensity detection unit configured to detect a light intensity emitted from the living body for measuring an attenuation of the light intensity of the radiated light 
"Attempt for Noninvasive Evaluation of in vivo Triglyceride in Blood" (cited by Applicant, hereinafter Iinaga) discloses a similar system and/or method as disclosed by Shimizu. While Iinaga discloses the reduced scattering coefficient is dependent more on the larger scatterers, i.e., the relatively large lipoproteins, chylomicron and VLDL (pg. 1216, Conclusion), where triglyceride is mainly contained, Iinaga does not teach/suggest the diameter or size of the relatively large scatterers affects the scattering coefficient, or calculating an average particle diameter of a lipid on the basis of the scattering coefficient. Rather, like Shimizu, Iinaga teaches/suggests calculating triglyceride concentration using the calculated scattering coefficient (pg. 1216). 
In view of the above, the prior art of record does not teach/suggest a physical condition management device or operation method thereof, comprising, in combination with the remaining recited steps/elements: a particle diameter calculation unit configured for calculating a variation of an average particle diameter of a lipid in blood on a basis of a variation of the scattering 
With respect to eligibility under 35 U.S.C. 101, Applicant discloses/indicates the claimed device/method provides an improvement in the field, specifically, permitting distinguishing between healthy individuals and individuals with disorders using a technique that does not require measuring lipid concentration (e.g., ¶ [0055]) and/or conventional blood sample collection (i.e., non-invasively, e.g., ¶ [0011], ¶ [0055], etc.). Accordingly, the claimed arrangement/method appears to include limitations that amount to significantly more than any judicial exception that may be recited in the present claims. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957.  The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791